Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 3-12, in the reply filed on 11/3/2021 is acknowledged.
2.	Claims 1-12 will be examined.  Applicant has withdrawn claim 13-30.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nolen et al. (US 20080224066 A1) in view of Kohler (US 20080095661 A1).
Regarding claim 1, Nolen teaches a UV disinfectant system (figs. 1 and 7; radiation treatment device 10), the system comprising:
a chamber having at least one wall transparent to ultraviolet light (fig. 1; treatment chamber 12 has an outer tube 20 which is transparent to UV light, (0024], (0025]) and defining a treatment flow path for liquid to be treated with the ultraviolet light (fig. 1; the outer tube 20 and
inner tube 18 of the treatment chamber 12 define flow paths, [0026]);
a plurality of ultraviolet light emitting bulbs (14) positioned external to the chamber, adjacent to the transparent wall to direct ultraviolet light
into the chamber along the treatment flow path (fig. 7; a plurality of bulbs 14 is placed in proximity to the outer surface of outer tube 20, and are
activated to provide UV radiation for liquid treatment, (0028], (0033]);
an inflow port for passage of the liquid to be treated into the treatment flow path (fig. 1; liquid passes through input pipe 30 and is routed along a helical flow path, [0034]);
an outflow port for passage of the treated liquid from the treatment flow path to an outlet of the chamber (figs. 1 and 5;  liquid passes from the downward flow path through output pipe 34 to an associated output manifold 60 segment for further use or treatment, (0034]);


plurality of vanes (22’s)  extending into the treatment flow path and dimensioned to impede laminar flow along the treatment flow path (fig. 1; static
mixer 22 has a plurality of vanes and routes the liquid in a tight spiral pattern along a helical path), [0034], wherein the
treatment flow path includes a gap [0027] passing between at least one of the vanes and the transparent wall (of 20) [0027] (fig. 1; there is a gap between each set of
adjacent vanes of the static mixer 22 and the outer tube 20, the gaps defining the annulus 44 through which the fluid flows), [0034]
a cabinet housing the chamber and bulbs (fig. 7; cabinet 66 houses one or more treatment chambers 12 and the associated bulbs 14), [0032], the cabinet having an upper end and a lower end (cabinet 66 has an upper end and a lower end defined by the cabinet floor) [0032];
a first blower (74) positioned to drive airflow out of the cabinet at the lower end (fig. 7, fan 7 4 is positioned at the lower end of the cabinet 66 and may provide a negative pressure cabinet)  [0032]; and
a second blower (74) [0032] positioned to drive airflow out of the cabinet at the upper end [0032 Note any number of fan arrangements]; and
at least one vent (80) through the cabinet wall between the upper end and the lower end of the cabinet (fig. 7; input and output pipes 80 are
disposed in the sidewalls of the cabinet 86 )  [0032];
[0024-0028] [0032-0034];  
[0027 Note mixer 22 extends between the outer wall of the inner tube 18 and the inner wall of the outer tube 20 and preferably contacts the inner wall of the outer tube 20; Note it is  



a controller (fig. 7, general power supply (not-illustrated), power line 68, controls 70) [0032] operable to control operations of 



But, Nolen further fails to teach   
a pump for pumping the liquid through the chamber; 
an air temperature sensor to measure air temperature at one or more locations within the cabinet;
a liquid temperature sensor to measure a liquid temperature at one or more locations within the chamber;

a controller operable to control operations of the pump, and operationally coupled to the air temperature sensor,
liquid temperature sensor, and flow meter to receive collected measurement data, the controller comprising:
a processor;
a computer-readable storage medium having instructions stored executable by the processor to perform the operations of the UV disinfectant system; and 
a user interface operable to interface users with the controller to view measurement data collected from the air temperature sensor,
liquid temperature sensor, and flow meter and to modify at least one of power delivery to the bulbs, blower speed, or pump speed.
Kohler, however, teaches a UV disinfectant system (fig. 1, improved sterilizing device 1 for sterilizing a fluid by UV radiation) (abstract) comprising:
a pump (in 2, 3) [0061] [0094] for pumping the liquid through the chamber (in 4, 5) (fig. 1, flanges 2, 3 are each comprise a pump for pumping fluid from main connection 6 to main connection 7). [0061] [0094];
an air temperature sensor (64) to measure air temperature at one or more locations within the cabinet (figs. 2, 8; control unit 18 includes a sensor 64 measuring a temperature in me in the inner tube 6) [0090], 
a liquid temperature sensor (63) to measure a liquid temperature [0090] at one or more locations within the chamber (figs. 2 and 8; control unit 18 includes a sensor 63 for measuring the temperature of the fluid) (0090];

a controller (18, 19) operable to control operations of the pump and bulbs (control unit 19 serves to control the UV lamp 16 [0073], and
controls the servos, [0023]) and operationally coupled (18, 65) [0090] to the air temperature sensor (64) , liquid temperature sensor (63), and flow meter (12, 13) to
receive collected measurement data (control unit 18 communicates with main control unit 19, and comprises controller 65 which is interconnected with the sensors, para. [0090]), the controller comprising:
a processor [0029] (for/of controller 18, 19) [0090] (a microprocessor is interconnected with an antenna to exchange information with a main control unit, para. [0029]); and
a computer-readable storage medium [0027 note RFID, at least] having instructions stored executable by the processor [0029] (for/of controller 18, 19) [0090] to perform the operations of the UV disinfectant system (the central control unit 19 may preferably be programmed according to the task to be solved, para. (0027]). 
a user interface [0009] operable to interface users with the controller to view [0009 Note display] measurement data collected from the air temperature sensor [0009] [0023-0027], liquid temperature sensor [0009] [0023-0027],, and flow meter [0009] [0023-0027], and to modify at least one of power delivery to the bulbs [0009] [0029 note control of the bulb temperature] [0073], 
[0009 Note overall operation of water treatment system controlled by a control unit, is inclusive of power to bulbs, and/or pump speed], 
[0009 Note display for a control unit connected to flow sensor, temperature sensor, light sensor, UV sensor].
 (AIA  applications) to combine/modify the invention of Nolen, with the above claim elements, as taught by Kohler, for improved fluid transfer and for overall monitoring and control of the sterilizing device to ensure proper operation for liquid and/or gas sterilization and proper equipment operation to improve equipment lifetime [0010-0015].

Regarding claim 2, Nolen teaches a UV disinfectant system (figs. 1-2 and 7; radiation treatment device 10), the system comprising:
a chamber (12) having at least one wall (20) transparent [0025] to ultraviolet light (fig. 2, from 14) (fig. 1; treatment chamber 12 has an outer tube 20 which is transparent to UV light) [0024] [0025] and defining a treatment flow path for liquid to be treated with the ultraviolet light (fig. 1; the outer tube 20 and
inner tube 18 of the treatment chamber 12 define flow paths), [0026];
a plurality of ultraviolet light emitting bulbs (fig. 2, 14) positioned external to the chamber (of 12, 18/20), adjacent to the transparent wall to direct ultraviolet light
into the chamber along the treatment flow path (fig. 7; a plurality of bulbs 14 is placed in proximity to the outer surface of outer tube 20, and are
activated to provide UV radiation for liquid treatment) [0028], [00331];
an inflow port for passage (30) of the liquid to be treated into the treatment flow path (fig. 1; liquid passes through input pipe 30 and is routed along
a helical flow path), [0034];
an outflow port (34) for passage of the treated liquid from the treatment flow path to an outlet of the chamber (figs. 1 and 5; liquid passes from the
downward flow path through output pipe 34 to an associated output manifold 60 segment for further use or treatment), [0034]; and

a static mixer (22) positioned in the chamber (fig. 1; static mixer 22 is positioned in treatment chamber 12), the static mixer comprising a
plurality of vanes (22’s)  extending into the treatment flow path and dimensioned to impede laminar flow along the treatment flow path (fig. 1; static
mixer 22 has a plurality of vanes and routes the liquid in a tight spiral pattern along a helical path), [0034], wherein the
treatment flow path includes a gap [0027] passing between at least one of the vanes and the transparent wall (of 20) [0027] (fig. 1; there is a gap between each set of
adjacent vanes of the static mixer 22 and the outer tube 20, the gaps defining the annulus 44 through which the fluid flows), [0034]
[0027 Note mixer 22 extends between the outer wall of the inner tube 18 and the inner wall of the outer tube 20 and preferably contacts the inner wall of the outer tube 20; Note it is not required for the mixer/vanes 22 to contact the inner wall of outer wall 20, thus Nolen discloses that a gap can exist between 22 and 20)]. 
But Nolen fails to teach the UV disinfectant system comprising a pump for pumping the liquid through the chamber.
Kohler teaches a UV disinfectant system (fig. 1; improved sterilizing device 1 for sterilizing a fluid by UV radiation) (abstract) comprising
a pump for pumping the liquid through the chamber (fig. 1; flanges 2, 3 are each comprise a pump for pumping fluid from main connection 6 to
main connection 7), [0061] [0094]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Nolen, with a pump for pumping the liquid through the chamber, as taught by Kohler, for improved fluid transfer.

Regarding claim 3, Nolen teaches wherein the chamber (of 12) is defined between an outer wall (of 18) of an inner tube (18) and an inner wall (of 20) of an outer tube (20) (fig. 1; chamber 12 is defined between the outer tube 20 and inner tube 18), and wherein the outer tube comprises the transparent wall (fig. 1; outer tube 20 is transparent to UV light) [0024], [0025]). 
Regarding claim 4, Nolen teaches wherein the vanes (22’s) extend from the outer wall of the inner tube (of 18) [0027].
Regarding claim 5, Nolen teaches wherein the gap [0027] is defined between the vanes and the inner wall of the outer tube (20) (fig. 1; there is a gap between each set of adjacent vanes of the static mixer 22 and an inner wall of the outer tube 20) [0034] [0027]
[0027 Note mixer 22 extends between the outer wall of the inner tube 18 and the inner wall of the outer tube 20 and preferably contacts the inner wall of the outer tube 20; Note it is not required for the mixer/vanes 22 to contact the inner wall of outer wall 20, thus disclosing that a gap can exist between 22 and 20)]. 
Regarding claim 6, Nolen teaches wherein the vanes (22) spiral around a circumference of the inner tube (18) (fig. 1; the individual vanes of static mixer 22 spiral about a circumference of inner tube 18) [0034]; 
(Note circumference == is the perimeter of a circle or ellipse. That is, the circumference would be the arc length of the circle, as if it were opened up and straightened out to a line segment.).
Regarding claim 7, Nolen teaches wherein the vanes (22) do not extend completely around a circumference of the inner tube (figs. 1-2; the individual vanes of static mixer 22 extend in an auger/spiral fashion about/around a circumference of the inner tube 18).

Regarding claim 8, Nolen teaches wherein at least one vane (22) extends around the circumference of the inner tube between about 160 degrees and about 200 degrees (figs. 1-2; the individual vanes of static mixer 22 extend in an auger/spiral fashion about/around a circumference (i.e., between about 160 degrees and about 200 degrees ) of the inner tube 18; also individual vanes of static mixer 22 extend about half-way, or 180 degrees, around the circumference of inner tube 18, Figs. 1, 2).
(Note circumference == is the perimeter of a circle or ellipse. That is, the circumference would be the arc length of the circle, as if it were opened up and straightened out to a line segment.).
Regarding claim 9, Nolen teaches wherein the vanes (22) are aligned (to form a helical/auger configuration) along the length of the treatment flow path (fig. 1; individual vanes of static mixer 22 are aligned along annulus 44 through which the fluid flows) [0034].

Regarding claim 10, Nolen discloses wherein the vanes (fig.1, 22) are spaced apart between about two feet and about three feet along the treatment flow path, Nolen teaches annulus (44) having a height of about 60 inches, and a plurality of vanes spaced within.
In regards to claim 10, Nolan differs from the claimed invention by not showing the “vanes are spaced apart between about two feet and about three feet along the treatment flow path”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the claimed spacing, since it has been held that where the general conditions of a .

2.	Claims 11-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nolen et al. (US 20080224066 A1) in view of Kohler (US 20080095661 A1); hereinafter “the combined references”, as applied to claim 8 above, and further in light of Belady et al. (US 20030021089 A1).
Regarding claim 11, the combined references disclose the elements of claim 8, see previous.
     	But the combined references fail to disclose wherein turbulence features are located on a surface of at least one of the vanes to increase local turbulence 
Belady teaches turbulence features (fig. 3, 301) are located on a surface of at least one of the vanes (300) to increase local turbulence / a rough surface on blades configured to promote turbulence (fig. 3, dimples 301); (abstract) [0025-0026] [0028] [0037]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with turbulence features are located on a surface of at least one of the vanes to increase local turbulence, as taught by Belady, to better promote turbulence created by the vanes [0025].

Regarding claim 12, Nolen discloses 
     	But the combined references fail to disclose wherein the turbulence features comprise raised bumps along an interface of the inner tube and the vane

(fig. 3; the rough surface may be formed by bumps in any arrangement for Improving aerodynamics) 
(abstract) [0025-0026] [0028] [0037].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with turbulence features comprise raised bumps along the vane, as taught by Belady, to better promote turbulence created by the vanes [0025].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881